ON MOTION FOR REHEARING.
GRAVES, Judge.
Relator insists we were in error herein in that, as he asserts: “The vice of this sentence is not merely that it is of an excessive *443duration, but that it is absolutely unauthorized, or of an entirely different character from that authorized by law.”
Relator practically admits that if the trial court had sentenced him to serve a number of years in the state penitentiary, even though they were more than provided by law, then the sentence would only be excessive; but because of the fact that relator was sentenced for life, such constitutes a different kind of sentence and one not authorized by law.
We again quote from 70 Am. St. Rep. 418, which is also found in the annotation to Lee Lim v. Davis, 76 A. L. R., p. 497: “In distinguishing between a void judgment, from which a defendant would be released on habeas corpus, and a merely excessive judgment, from which he would not be released, the court in Re Fanton (1898) 55 Neb. 703, 70 Am. St. Rep. 418, 76 N. W. 447, said: ‘If, upon a conviction for burglary, the court should sentence the accused to be hanged, the judgment would be void for want of jurisdiction of the court to impose a sentence of that kind in that case. But it would be otherwise if the court should adjudge an imprisonment in the penitentiary for a longer period than fixed by statute for the crime of burglary. In the latter' case, the sentence would be erroneous merely, but not void. In the one case, the court had no jurisdiction to impose that particular kind of a sentence upon conviction of burglary, while in the other the statutory kind of punishment was meted out, although the time of imprisonment exceeded the statutory bounds. A sentence of a different character than that authorized by law to be imposed for the crime of which the accused has been found guilty is void, while a sentence which imposes the statutory kind of punishment is not absolutely void, although excessive. In the former case, the entire punishment is invalid, while as to the latter the excessive portion is alone erroneous, and not void in such a sense as to be available on habeas corpus, at least until after the valid portion of the judgment has been executed.’ ”
We think that punishment by confinement in the state penitentiary for a number of years and confinement therein for life are punishments of a kindred nature, the life term- feature thereof being but in excess of a term of twelve years. The conclusion therefore necessarily follows that such sentence is merely excessive, and can only be reached in the manner set forth in the original opinion.
.....The motion is overruled.